Fuld, J.
(dissenting). I agree with Judge Dye and, for myself, would add these words only to underscore what he has written.
That the freedom of expression assured by the First Amendment is not limited to ‘‘ the air-borne voice, the pen, and the printing press ” (Chafee, Free Speech in the United States [1941], p. 545), but extends as well to motion pictures, is now beyond dispute. (See Gelling v. Texas, 343 U. S. 960; Joseph Burstyn, Inc. v. Wilson, 343 U. S. 495.) While I conceive that any legislation imposing a previous restraint on the exhibition of moving pictures is condemned by the Constitution, I do not believe it necessary to invoke that broad principle to reach a decision in this case. Here again, as in Burstyn, the censorship statute must fall because of the lack of a sufficiently definite standard or guide for administrative action.
The Education Law provision under review authorizes the Regents to prohibit, in advance, the exhibition of any picture which they deem “ immoral ” or which they conclude may “ tend to corrupt morals ”. Terms of such vague and undefined limits, however, fail to furnish the objective criterion necessary to insure that there shall be no interference with the exercise of rights secured by the First Amendment. By attempting to cover so much, the catch-all provision barring motion pictures which the censors believe “ immoral ” effectively covers nothing. The ephemeral and ambiguous character of the term is highlighted by the variant views of the very judges who now write to uphold the statute. Words as *367subjective as those under consideration find meaning only in the mind of the viewer and observer, render impossible administration of the statute and offend against due process. “ Prohibition through words that fail to convey what is permitted and what is prohibited for want of appropriate objective standards, offends Due Process in two ways. First, it does not sufficiently apprise those bent on obedience of law of what may reasonably be foreseen to be found illicit by the law-enforcing authority, whether court or jury or administrative agency. Secondly, where licensing is rested, in the first instance, in an administrative agency, the available judicial review is in effect rendered inoperative.” (Joseph Burstyn, Inc. v. Wilson, supra, 343 U. S., at p. 532, per Frankfurter, J., concurring; see, also, Gelling v. Texas, supra, 343 U. S. 960; Musser v. Utah, 333 U. S. 95.)
I would reverse and annul the determination of the Board of Regents.
Lewis, J., concurs with Froessel, J.; Desmond, J., votes for affirmance in a separate opinion; Conway, J., in a memorandum, concurs in the opinions of Froessel and Desmond, JJ.; Dye, J., dissents in an opinion in which Fold. J., concurs and votes for reversal in a separate opinion; Loughran, Ch. J., deceased.
Order affirmed.